      Case 4:20-cr-06002-SAB     ECF No. 86    filed 04/07/20    PageID.229 Page 1 of 24




     Douglas E. McKinley, Jr.
 1
     Law Office of Douglas E. McKinley, Jr.
 2   8350 Grandridge Blvd., Suite 200
     Kennewick, WA 99336
 3   (509) 628-0809
 4
     Attorney for Defendant
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9               EASTERN DISTRICT OF WASHINGTON, RICHLAND
10
     UNITED STATES OF
11   AMERICA
12                                              Case No.: 4:20-CR-6002-SAB
                            Plaintiffs,
13      v.
                                                MOTION FOR RELEASE
14   ANGELICA VIVIANA                           FROM DETENTION
15   SANCHEZ
                                                Richland - With Oral Argument
16                          Defendants,         April 14, 2020, At 3:30
17
18
19
20           The defendant, Angelica Viviana Sanchez, respectfully moves this Court
21
     for an order releasing her from custody on strict conditions, pending her trial,
22
     currently scheduled for July 13, 2020. On January 7, 2020, the government
23
24
                                                          Law Office of Douglas E. McKinley, Jr.
                                                          18350 Grandridge Blvd., Suite 200
25   -1 MOTION FOR RELEASE FROM DETENTION                 Kennewick, WA 99336
                                                          (509) 628-0809
                                                           (509) 392-8083 fax
                                                          doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB      ECF No. 86      filed 04/07/20    PageID.230 Page 2 of 24




     secured an indictment, which charged Ms. Sanchez in three counts under 18 U.S.C.
 1
 2   § 2, 21 U.S.C. § 841, and 21 U.S.C. § 846. Ms. Sanchez was arrested by agents on
 3   February 19, 2020. She was fully compliant with the officers during that arrest. A
 4
     bail hearing was conducted on February 24, 2020, at which time the Court found
 5
 6   that Ms. Sanchez had not rebutted the presumption of detention, and ordered her

 7   detained pending trial.
 8
             Since that time, three developments warrant revisiting that finding, and
 9
     ordering Ms. Sanchez released on strict conditions. First, the United States
10
11   Department has changed its guidance to the US Attorney's offices with respect to

12   pre-trial detention. Second, the United States government has closed the US
13
     Mexico border to all non-essential travel. Third, because of the COVID-19
14
     pandemic and the unique and heightened risks that the outbreak poses to those in
15
16   custody like Ms. Sanchez, release is now firmly in the public interest and would

17   mitigate the risk of further transmission.
18
             Ms. Sanchez proposes she be released to live with her father and mother
19
     with whom she has a close relationship in their house in Outlook, Washington.
20
21   Defense counsel will make the relevant details known to the Pre-Trial Services
22   office in advance of the hearing. Ms. Sanchez proposes to reside with her parents
23
24
                                                             Law Office of Douglas E. McKinley, Jr.
                                                             18350 Grandridge Blvd., Suite 200
25   -2 MOTION FOR RELEASE FROM DETENTION                    Kennewick, WA 99336
                                                             (509) 628-0809
                                                              (509) 392-8083 fax
                                                             doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB      ECF No. 86    filed 04/07/20    PageID.231 Page 3 of 24




     and her young child, in a home that is free of firearms, and where neither adult is
 1
 2   believed to have a criminal record.
 3                           Facts and Procedural Background
 4
             On January 7, 2020 the government secured an indictment which charged
 5
 6   Ms. Sanchez in three counts: first with conspiring with Jose M. Lopez-Orduno and

 7   others to distribute and possess with intent to distribute at least 50 grams of actual
 8
     methamphetamine (21 U.S.C. § 846); possessing with intent to distribute at least
 9
     50 grams of actual methamphetamine (21 U.S.C. § 841) and with possessing with
10
11   intent to distribute an unspecified quantity of fentanyl (21 U.S.C. § 841). The

12   government also charged Mr. Lopez-Orduno with possessing with intent to
13
     distribute at least 5 grams of actual methamphetamine (21 U.S.C. § 841) and
14
     possessing stolen firearms in violation of 18 U.S.C. § 922(j).
15
16           The counts against Ms. Sanchez were based on a search of a shared motel

17   room in Quincy, Washington on December 18, the day following Mr. Lopez-
18
     Orduno’s arrest. The government obtained a superseding indictment in March that
19
     similarly alleges the same five counts, but appears to add two additional co-
20
21   conspirators. Ms. Sanchez would not know, however, because within the
22   superseding indictment the government has redacted the names of the co-
23
24
                                                           Law Office of Douglas E. McKinley, Jr.
                                                           18350 Grandridge Blvd., Suite 200
25   -3 MOTION FOR RELEASE FROM DETENTION                  Kennewick, WA 99336
                                                           (509) 628-0809
                                                            (509) 392-8083 fax
                                                           doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB       ECF No. 86     filed 04/07/20    PageID.232 Page 4 of 24




     defendants. At the least, Ms. Sanchez is entitled to know with whom she is alleged
 1
 2   to have conspired.
 3           Prior to Ms. Sanchez's arrest on February 19, 2020, Mr. Lopez-Orduno had
 4
     moved to continue the trial to July 2020, which was granted. After her arrest the
 5
 6   government filed a “notice of joinder” with Ms. Sanchez, which the court

 7   subsequently treated as a motion. Over Ms. Sanchez's objection, Judge Bastian
 8
     ordered a joint trial as to both co-defendants, and scheduled it for July 2020, which
 9
     remains pending. To Ms. Sanchez’s knowledge, the unnamed co-conspirators have
10
11   not been arrested or yet joined for trial with her and Mr. Lopez-Orduno. Ms.

12   Sanchez’s first bail hearing was conducted on February 24, 2020. Defense counsel
13
     did not present any argument related to the COVID-19 Coronavirus. At that time,
14
     the outbreak of the Coronavirus in the United States was not considered
15
16   particularly dangerous by the United States government, as it was limited to 14

17   cases.1 Indeed, three days later, on February 27, 2020 when total US cases had
18
     grown by one to 15, President Trump remarked in a press conference that the virus
19
     was not a serious concern, stating: “And again, when you have 15 people, and the
20
21   15 within a couple of days is going to be down to close to zero, that’s a pretty good
22
23   1 https://www.cnn.com/asia/live-news/coronavirus-outbreak-02-24-20-hnk-intl/index.html

24
                                                             Law Office of Douglas E. McKinley, Jr.
                                                             18350 Grandridge Blvd., Suite 200
25   -4 MOTION FOR RELEASE FROM DETENTION                    Kennewick, WA 99336
                                                             (509) 628-0809
                                                              (509) 392-8083 fax
                                                             doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB       ECF No. 86     filed 04/07/20    PageID.233 Page 5 of 24




     job we’ve done.”2 Thus, the issues raised in this motion are new and were not
 1
 2   previously considered as part of the Court’s decision whether or not to release Ms.
 3   Sanchez.
 4
              Ms. Sanchez is 24 and a Mexican citizen, but has lived continuously in the
 5
 6   United States since age 10. The entire time Ms. Sanchez has been in the United

 7   States she has lived in the Outlook/Sunnyside area, except for three years when she
 8
     lived in Portland, Oregon. The probation officer confirmed in the pretrial services
 9
     report that all of Ms. Sanchez close relatives live in the United States, and all but
10
11   one in the Outlook/Sunnyside area. Specifically, her parents Isabel Ramos and

12   Rafael Sanchez, who live in Outlook, Washington and her five siblings: Isaias
13
     Sanchez who resides with her parents; Isabel Ramos and Karen Sanchez who live
14
     in Sunnyside, Washington; Sarai Sanchez who resides in Wapato, Washington; and
15
16   Maribel Sanchez lives in New Jersey. Ms. Sanchez' 5 year old daughter, who is a

17   US citizen, also lives with Ms. Sanchez' parents in Outlook.
18
              Ms. Sanchez therefore has extensive ties to the community, as her entire
19
     immediate family has lived continuously in the Outlook/Sunnyside area for
20
21
22   2 https://www.whitehouse.gov/briefings-statements/remarks-president-trump-vice-president-

23     pence-members-coronavirus-task-force-press-conference/

24
                                                             Law Office of Douglas E. McKinley, Jr.
                                                             18350 Grandridge Blvd., Suite 200
25   -5 MOTION FOR RELEASE FROM DETENTION                    Kennewick, WA 99336
                                                             (509) 628-0809
                                                              (509) 392-8083 fax
                                                             doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB      ECF No. 86    filed 04/07/20    PageID.234 Page 6 of 24




     seventeen years, she has essentially no ties to Mexico, and she has a five year old
 1
 2   daughter who is a US citizen and will be remaining with Ms. Sanchez' parents.
 3   Ms. Sanchez criminal record consists of the charges before this court, and an
 4
     additional unresolved charge in Pasco municipal court for No Valid Operator's
 5
 6   License With Valid Identification and a separate unresolved charge in Benton

 7   County District Court for driving on a suspended license in the third degree. None
 8
     of these charges, including the charges before this court, include any allegations of
 9
     violence or threats of violence.
10
11           In this extraordinary time, courts should look to release (and have been

12   releasing, in fact) pre-trial detainees who (1) are not charged with a violent offense,
13
     (2) do not have a history of violence, (3) do not have a history of failing to appear
14
     at court proceedings, (4) do not have an extensive criminal history, and who (5)
15
16   have some ties to the local community or legal status in the United States. Ms.

17   Sanchez meets all of these criteria. If she was not an ideal candidate for release
18
     previously, the changed circumstances warrant a different outcome now.
19
             We acknowledge that the new developments do not affect or counter all of
20
21   the concerns the Court raised in originally ordering Ms. Sanchez detained.
22   However, difficult times call for difficult decisions, and even if release on
23
24
                                                           Law Office of Douglas E. McKinley, Jr.
                                                           18350 Grandridge Blvd., Suite 200
25   -6 MOTION FOR RELEASE FROM DETENTION                  Kennewick, WA 99336
                                                           (509) 628-0809
                                                            (509) 392-8083 fax
                                                           doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB      ECF No. 86     filed 04/07/20    PageID.235 Page 7 of 24




     conditions is disfavored or problematic, the alternative may well be worse both for
 1
 2   Ms. Sanchez and others. See United States v. Davis, 2020 U.S. Dist. LEXIS 55310,
 3   at *19 (D. Md. Mar. 30, 2020) (granting release on conditions after noting that
 4
     “these are not ordinary times. The current public health crisis has upended the
 5
 6   world as we know it”).

 7                                       Legal Standards
 8
 9
             Shortly after the passage and implementation of the Bail Reform Act, the
10
11   Ninth Circuit declared that “[o]nly in rare circumstances should release be denied.”

12   See United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985). That
13
     pronouncement was in keeping with what the Supreme Court affirmed two years
14
     later in the seminal Bail Reform case, which was that pre-trial detention still
15
16   remained disfavored. See United States v. Salerno, 481 U.S. 739, 755 (1987) (“In

17   our society liberty is the norm, and detention prior to trial or without trial is the
18
     carefully limited exception.”). Close cases should result in release, as any
19
     “[d]oubts regarding the propriety of release should be resolved in favor of the
20
21   defendant.” Id.; see also United States v. Diaz-Hernandez, 943 F.3d 1196, 1198
22
23
24
                                                            Law Office of Douglas E. McKinley, Jr.
                                                            18350 Grandridge Blvd., Suite 200
25   -7 MOTION FOR RELEASE FROM DETENTION                   Kennewick, WA 99336
                                                            (509) 628-0809
                                                             (509) 392-8083 fax
                                                            doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB     ECF No. 86     filed 04/07/20    PageID.236 Page 8 of 24




     (9th Cir. 2019); United States v. Santos-Flores, 794 F.3d 1088, 1090 (9th Cir.
 1
 2   2015) (echoing same legal standards); United States v. Gebro, 948 F.2d 1118,
 3   1121 (9th Cir. 1991) (re-affirming same guiding principles well after Bail Reform
 4
     Act became anchored in federal consciousness and practice). The Bail Reform Act
 5
 6   “mandates release of a person facing trial under the least restrictive condition or

 7   combination of conditions that will reasonably assure the appearance of the person
 8
     as required.” Motamedi, 767F.2d at 1405 (emphasis added). It speaks of reasonable
 9
     assurances, not guarantees, a standard that would otherwise be impossible to
10
11   satisfy prospectively. See United States v. Orta, 760 F.2d 887, 891-92 (8th Cir.

12   1985). In spite of the presumption favoring detention – a presumption which
13
     arguably was never meant to apply to someone like Ms. Sanchez with the same
14
     force as for more violent, prolific and exalted drug and violent racketeering
15
16   defendants that the Bail Reform Act targets, see Salerno, 481 U.S. at 743-45, 750-

17   52; United States v. Jessup, 757 F.2d 378, 384 (1st Cir. 1985) – the Government
18
     retains the overall burden of persuasion. See United States v. Hir, 517 F.3d 1081,
19
     1086 (9th Cir. 2008); Gebro, 948 F.2d at 1121; United States v. Rodriguez, 950
20
21   F.2d 85, 88 (2d Cir. 1991); United States v. Ward, 63 F. Supp. 1203, 1209 (C.D.
22   Cal. 1999). This distinction is often obscured, as the defendant has only the burden
23
24
                                                           Law Office of Douglas E. McKinley, Jr.
                                                           18350 Grandridge Blvd., Suite 200
25   -8 MOTION FOR RELEASE FROM DETENTION                  Kennewick, WA 99336
                                                           (509) 628-0809
                                                            (509) 392-8083 fax
                                                           doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB     ECF No. 86    filed 04/07/20    PageID.237 Page 9 of 24




     of production, to come forward with some evidence that cuts against flight risk or
 1
 2   danger to the community. See United States v. Hunt, 240 F. Supp. 2d 128, 131
 3   (D.D.C. 2017) (noting that the defendant need only present “some credible
 4
     evidence contrary to the statutory presumption”). That burden is limited and not
 5
 6   terribly heavy. See Hir, 517 F.3d at 1086; see also United States v. Mercedes, 254

 7   F.3d 433, 436 (2d Cir. 2001) (noting that defendant bears only a “limited burden of
 8
     persuasion”). It is not that the Court becomes empowered to ignore or overlook
 9
     the presumption of detention entirely. However, it is appropriate to engage in a
10
11   case by-case analysis that permits ascribing varying degrees of evidentiary weight

12   to the presumption depending on the extent to which the defendant and her case
13
     based on the proffered facts matches the “congressional paradigm” of the
14
     defendants and cases that Congress intended to reach. See United States v. Palmer-
15
16   Contreras, 835 F.2d 15, 17-18 (1st Cir. 1987); see also United States v. Marino,

17   731 F. Supp. 2d 326 (S.D.N.Y. 2011) (describing effect of statutory presumption,
18
     even for reputed boss of Gambino organized crime family, as only “modest”). The
19
     paradigm that Congress had in mind is that large scale “drug traffickers often have
20
21   the resources and foreign contacts to escape to other countries,” and that forfeiture
22   of a high bond amount may be a “cost of doing business” that renders them
23
24
                                                          Law Office of Douglas E. McKinley, Jr.
                                                          18350 Grandridge Blvd., Suite 200
25   -9 MOTION FOR RELEASE FROM DETENTION                 Kennewick, WA 99336
                                                          (509) 628-0809
                                                           (509) 392-8083 fax
                                                          doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB     ECF No. 86    filed 04/07/20    PageID.238 Page 10 of 24




     “special flight risks.” Palmer-Contreras, 835 F.2d at 17. Further, the Bail Reform
 1
 2   Act1 does not authorize pretrial detention based solely on a finding of
 3   dangerousness. See United States v. Twine, 344 F.3d 987 (9th Cir. 2003).
 4
     Empirically, the presumption of detention is a poor predictor of whether
 5
 6   defendants released on conditions will commit new offenses or violations, or flee

 7   or fail to appear. “High risk presumption cases were found to pose no greater risk
 8
     (or in some cases, less risk) than high-risk non-presumption cases of being
 9
     rearrested for any offense, being rearrested for a violent offense, failing to appear,
10
11   or being revoked for technical violations.” Amaryllis Austin, The Presumption for

12   Detention Statute’s Relationship to Release Rates, Federal Probation 52, 58 (Sept.
13
     2017). The risk of flight needs to be a “serious” one; it must be real and cannot be
14
     speculative or hypothetical. See United States v. Madoff, 586 F. Supp. 2D 240,
15
16   247-50 (S.D.N.Y. 2009); United States v. Gentry, 455 F. Supp. 2d 1018 (D. Ariz.

17   2006); United States v. Giordano, 370 F. Supp.2d 1256 (S.D. Fla. 2005); United
18
     States v. Giampa, 755 F. Supp. 2d 665 (W.D. Pa. 1990). Finally, the Bail Reform
19
     Act3, by its express terms, permits a defendant to revisit prior adverse findings:
20
21   3Calling it the Bail Reform Act is something of a misnomer. A more apt title
     would be the Bail Elimination Act. In 1984, prior to its passage, just 2% of federal
22
     defendants were detained pretrial. By 2014, that number rose to 72%, an oddity
23   where detention is supposed to be the exception to the rule. See Salerno, 481 U.S.
24
                                                           Law Office of Douglas E. McKinley, Jr.
                                                           18350 Grandridge Blvd., Suite 200
25   -10 MOTION FOR RELEASE FROM DETENTION                 Kennewick, WA 99336
                                                           (509) 628-0809
                                                            (509) 392-8083 fax
                                                           doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB      ECF No. 86    filed 04/07/20   PageID.239 Page 11 of 24




            The judicial officer may, by subsequent order, permit the temporary release
 1
            of the person, in the custody of a United States marshal or another
 2          appropriate person, to the extent that the judicial officer determines such
            release to be necessary for preparation of the person’s defense or for another
 3          compelling reason.
 4
 5   18 U.S.C. § 3142(i). It does not define what constitutes a “compelling” reason,
 6
     although the COVID-19 pandemic would appear to be compelling by almost any
 7
     measure, and courts have begun relying on this provision on ordering the release of
 8
 9   pre-trial detainees. See, e.g., United States v. Stephens, 2020 U.S. Dist. LEXIS
10   47846, at *7-9 (S.D.N.Y. Mar. 19, 2020); United States v. Michaels, 2020 U.S.
11
     Dist. LEXIS 56239, at *3 (C.D. Cal. Mar. 26, 2020).
12
13       The COVID-19 Pandemic Constitutes an Extraordinary Public Health Risk

14           The Coronavirus threatens the public in a way that an infectious disease
15   has not for a century. Infectious disease specialists described COVID-18 as a
16
     “novel zoonotic coronavirus that has been identified as the cause of a viral
17
18   outbreak that originated in Wuhan, China in December 2019 . . . [which attacks the

19   respiratory system and] makes certain populations of people severely ill.”
20
     at 755 (noting that “liberty is the norm, and detention prior to trial or without trial
21   is the carefully limited exception”). The numbers speak for themselves, however.
     See https://www.bjs.gov/content/pub/pdf/prd-bra84.pdf;
22
     https://www.bjs.gov/content/pub/pdf/fjs14st.pdf.
23
24
                                                           Law Office of Douglas E. McKinley, Jr.
                                                           18350 Grandridge Blvd., Suite 200
25   -11 MOTION FOR RELEASE FROM DETENTION                 Kennewick, WA 99336
                                                           (509) 628-0809
                                                            (509) 392-8083 fax
                                                           doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB     ECF No. 86    filed 04/07/20   PageID.240 Page 12 of 24




     Declaration of Dr. Jonathan L. Golob, at ¶¶ 1-2, attached as Exhibit A. “The
 1
 2   COVID-19 outbreak in Seattle has resulted in the need for unprecedented public
 3   health measures, including multiple efforts to facilitate and enforce social
 4
     distancing.” Golob Declaration, at ¶ 12. “The only way to mitigate [and prevent the
 5
 6   rapid spread of] COVID-19 is to use scrupulous hand hygiene and social

 7   distancing.” Declaration of Dr. Robert L. Greifinger, at ¶¶ 4, 8, attached as Exhibit
 8
     B. The virus outbreak reached pandemic status, after the World Health
 9
     Organization labeled it as such on March 11, 2020.4
10
11           Worldwide to date, there have been over 1.2 million cases and more than

12   72,000 attributable deaths.5 The president declared a national emergency on March
13
     13, 2020. Charlie Savage, Trump Declared an Emergency Over Coronavirus.
14
     Here’s What It Can Do, N.Y. TIMES, March 13, 2020. In order to attempt to
15
16   minimize transmission of the disease, the White House imposed social distancing

17   guidelines first on March 16, 2020, and then again on March 29, through the end of
18
19   4 https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-
20   they-happen.

21   5 https://who.sprinklr.com/. The reported numbers are only a snapshot in time,
     imperfect for multiple reasons, and sadly appear constantly on the increase. Thus,
22
     they will be significantly out of date on April 14, the date of the hearing on the
23   motion.
24
                                                          Law Office of Douglas E. McKinley, Jr.
                                                          18350 Grandridge Blvd., Suite 200
25   -12 MOTION FOR RELEASE FROM DETENTION                Kennewick, WA 99336
                                                          (509) 628-0809
                                                           (509) 392-8083 fax
                                                          doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB     ECF No. 86    filed 04/07/20   PageID.241 Page 13 of 24




     April. Michael D. Shear, Trump Extends Social Distancing Guidelines Through
 1
 2   End of April, N.Y. TIMES, March 29, 2020. Governor Inslee, meanwhile, issued a
 3   stay-at-home order on March 23, after local Yakima health issues issued their own
 4
     stay-at-home order the day before. Jim Brunner & Daniel Beekman, Washington
 5
 6   Governor Issues Two-Week Stay-At-Home Order, SEATTLE TIMES, March 23,

 7   2020.
 8
             The numbers are grim, particularly in the United States, which appears to
 9
     have the dubious distinction of the highest number of confirmed cases (by a wide
10
11   margin), and the most deaths except for Italy and Spain. The Centers for Disease

12   Control reports over 330,000 confirmed cases in the United States to date, with
13
     8,910 deaths resulting from the virus.6 As of April 7, there were 8,384 confirmed
14
     cases in Washington State, with 372 deaths.7 Benton County has 172 confirmed
15
16   COVID-19 cases, with 17 deaths resulting from the virus. Id. The numbers are

17   similar for Yakima County: 346 confirmed cases, with 12 deaths. Id. These
18
     numbers are sure to rise, and of course, they do not account for the large number of
19
20
     6 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
21
22   7 https://www.doh.wa.gov/Emergencies/Coronavirus

23
24
                                                          Law Office of Douglas E. McKinley, Jr.
                                                          18350 Grandridge Blvd., Suite 200
25   -13 MOTION FOR RELEASE FROM DETENTION                Kennewick, WA 99336
                                                          (509) 628-0809
                                                           (509) 392-8083 fax
                                                          doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB        ECF No. 86      filed 04/07/20    PageID.242 Page 14 of 24




     people who have acquired the Coronavirus either without knowing it or without
 1
 2   having been tested for confirmation, as many people appear to be asymptomatic.8
 3   Meanwhile, the Benton County Jail, where Ms. Sanchez has been housed since
 4
     February 20 have yet to report any known or confirmed cases. That is likely to
 5
 6   change at some point, as discussed below.

 7            The risk for the community at large, significant as it is, is magnified
 8
     exponentially for those in custodial confinement, especially jails and prisons.
 9
     Keeping a safe distance from others, and constant hand-washing and other sanitary
10
11   measures are some of the most effective ways to slow the spread of the virus, but

12   that lifestyle belies the reality of conditions in custody and what is realistic and
13
     feasible. Inmates are at an acute risk of transmission. “The coronavirus is
14
     spreading quickly in America’s jails and prisons, where social distancing is
15
16   impossible and sanitizer is widely banned, prompting authorities across the country

17   to release thousands of inmates in recent weeks to try to slow the infection, save
18
     8 https://www.propublica.org/article/what-we-need-to-understand-about-asymptomaticcarriers-
19
     if-were-going-to-beat-coronavirus;
20
21   https://www.nytimes.com/2020/03/31/health/coronavirusasymptomatic-transmission.html;

22   https://www.thedailybeast.com/italys-covid-19-cases-likely-ten-timeshigher-than-official-

23   numbers-says-official.

24
                                                                Law Office of Douglas E. McKinley, Jr.
                                                                18350 Grandridge Blvd., Suite 200
25   -14 MOTION FOR RELEASE FROM DETENTION                      Kennewick, WA 99336
                                                                (509) 628-0809
                                                                 (509) 392-8083 fax
                                                                doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB     ECF No. 86    filed 04/07/20   PageID.243 Page 15 of 24




     lives and preserve medical resources.” Timothy Williams, Benjamin Weiser,
 1
 2   William K. Rashbaum, Prisoners ‘Terrified’ as Coronavirus Spreads Behind Bars,
 3   N.Y. TIMES, March 30, 2020. The recent increase in positive cases and death has
 4
     been accompanied by an increase in the number of news and media articles
 5
 6   focused on COVID-19 in detention facilities. See, e.g., Daniel A. Gross, ‘It

 7   Spreads Like Wildfire’: The Coronavirus Comes to New York’s Prisons, THE
 8
     NEW YORKER, Mar. 24, 2020; Reuters, Spread of Coronavirus Accelerates in
 9
     U.S. Jails and Prisons, Mar. 28, 2020. To date, over 250 inmates and staff at BOP
10
11   facilities have been infected by COVID-19, and that number continues to increase.9

12           According to one noted epidemiologist, it is an “urgent priority in this time
13
     of national public health emergency to reduce the number of persons in detention
14
     as quickly as possible.” Declaration of Dr. Chris Beyrer for Persons in Detention
15
16   and Detention Staff, at ¶ 17, available at http://www.wisconsinappeals.net/wp-

17   content/uploads/2020/03/Beyrer-Declaration-C3.pdf. Dr. Beyrer notes that jails
18
     and prisons are at increased risk for transmission of infectious diseases because of
19
     the conditions inherent in such environments, including “overcrowding, population
20
21   density in close confinement, insufficient ventilation, shared toilet, shower, and
22
23   9 https://www.bop.gov/coronavirus/
24
                                                          Law Office of Douglas E. McKinley, Jr.
                                                          18350 Grandridge Blvd., Suite 200
25   -15 MOTION FOR RELEASE FROM DETENTION                Kennewick, WA 99336
                                                          (509) 628-0809
                                                           (509) 392-8083 fax
                                                          doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB      ECF No. 86    filed 04/07/20    PageID.244 Page 16 of 24




     eating environments and limits on hygiene and personal protective equipment such
 1
 2   as masks and gloves in some facilities.” Id. at ¶¶ 11, 14; Golub Declaration, at 13
 3   (noting it is “reasonable to expect COVID-19 will also readily spread in detention
 4
     centers, particularly when residents cannot engage in proper hygiene and isolate
 5
 6   themselves from infected residents or staff”). Another noted physician (discussing

 7   immigration detention facilities, although defense counsel is unaware of any
 8
     appreciable distinction with penal facilities) frames the problem as such:
 9
     Immigration detention facilities are enclosed environments, much like the cruise
10
11   ships that were the site of the largest concentrated outbreaks of COVID-19.

12         Immigration detention facilities have even greater risk of infectious spread
13         because of conditions of crowding, the proportion of vulnerable people
           detained, and often scant medical care resources. People live in close
14         quarters and cannot achieve the “social distancing” needed to effectively
           prevent the spread of COVID-19. Toilets, sinks, and showers are shared,
15         without disinfection between use. Food preparation and food service is
16         communal, with little opportunity for surface disinfection. Staff arrive and
           leave on a shift basis; there is little to no ability to adequately screen staff for
17         new, asymptomatic infection.
18
     Exhibit B, at ¶ 11. Dr. Beyrer (author of the non-attached declaration) therefore
19
     recommends, as a matter of public health, that [r]eleasing as many inmates as
20
21   possible is important to protect the health of inmates, the health of correctional
22
23
24
                                                            Law Office of Douglas E. McKinley, Jr.
                                                            18350 Grandridge Blvd., Suite 200
25   -16 MOTION FOR RELEASE FROM DETENTION                  Kennewick, WA 99336
                                                            (509) 628-0809
                                                             (509) 392-8083 fax
                                                            doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB      ECF No. 86     filed 04/07/20   PageID.245 Page 17 of 24




     facility staff, the health of health care workers at jails and other detention facilities,
 1
 2   and the health of the community as a whole.” Beyrer Declaration, at ¶ 19.
 3           Policy makers have begun modifying operations. For example, Attorney
 4
     General Barr has advocated the increased and urgent use of home confinement as
 5
 6   an alternative to prison, in two directives to BOP officials within the past 10 days.10

 7   More recently, on April 6, Attorney General Barr directed a memo to all Heads of
 8
     Department Components and all US Attorneys titled “Litigating Pre-Trial
 9
     Detention Issues During the COVID-19 Pandemic.”11 Attorney General Barr
10
11   specified that US Attorneys:

12           ...should now consider the medical risks associated with individuals being
13           remanded into federal custody during the COVID-19 pandemic. Even with
             the extensive precautions we are currently taking, each time a new person
14           is added to a jail, it presents at least some risk to the personnel who operate
             that facility and to the people incarcerated therein.
15
16           Attorney General Barr further set forth that:

17           We have an obligation to minimize these risks to the extent possible while
18           remaining faithful to the BRA’s text and discharging our overriding
             obligation to protect the public. That means you should consider not
19           seeking detention to the same degree we would under normal
             circumstances—specifically, for those defendants who have not committed
20
             serious crimes and who present little risk of flight (but no threat to the
21
     10    https://www.justice.gov/file/1266661/download;
22         https://www.justice.gov/file/1262731/download
23   11    https://www.justice.gov/file/1266901/download

24
                                                            Law Office of Douglas E. McKinley, Jr.
                                                            18350 Grandridge Blvd., Suite 200
25   -17 MOTION FOR RELEASE FROM DETENTION                  Kennewick, WA 99336
                                                            (509) 628-0809
                                                             (509) 392-8083 fax
                                                            doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB     ECF No. 86    filed 04/07/20   PageID.246 Page 18 of 24




             public) and who are clearly vulnerable to COVID-19 under CDC
 1
             Guidelines. In this analysis, the risk of flight and seriousness of the offense
 2           must be weighed against the defendant’s vulnerability to COVID-19.
 3           Finally, Attorney General Barr further set forth that:
 4
            ...these same considerations should govern your litigation of motions filed
 5         by detained defendants seeking release in light of the pandemic.
 6
 7           These same and similar concerns have begun manifesting themselves in a
 8
     growing number of district court decisions from federal courts across the country.
 9
     Whereas it may once have been the case (although we do not concede the
10
11   proposition in this case) that releasing a particular defendant posed a danger to the

12   community, now, in many cases, because of the risk of transmission, it is the
13
     continued detention of many defendants that causes the greater danger and risk to
14
     the public good. See United States v. McLean, Crim. No. 19-380, slip op. at 4
15
16   (D.D.C. Mar. 28, 2020) (“Defendant's continued pretrial detention poses a risk to

17   community safety, which the Court must weigh against the risk posed by her
18
     release to home confinement”); United States v. Harris, 2020 U.S. Dist. LEXIS
19
     55339, at *2 (D. D.C. Mar. 26, 2020) (“The Court is convinced that incarcerating
20
21   Defendant while the current COVID-19 crisis continues to expand poses a far
22   greater risk to community safety than the risk posed by Defendant's release to
23
24
                                                          Law Office of Douglas E. McKinley, Jr.
                                                          18350 Grandridge Blvd., Suite 200
25   -18 MOTION FOR RELEASE FROM DETENTION                Kennewick, WA 99336
                                                          (509) 628-0809
                                                           (509) 392-8083 fax
                                                          doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB     ECF No. 86   filed 04/07/20   PageID.247 Page 19 of 24




     home confinement on these strict conditions.”); United States v. Ramos, 2020 U.S.
 1
 2   Dist. LEXIS 52586, at *1 (D. Mass. Mar. 26, 2020) (finding that Ramos’s
 3   “continued detention poses a risk of danger to himself and others”). It is not only
 4
     the sickest, oldest or most vulnerable who are being released, although many court
 5
 6   orders have focused on that population demographic. See, e.g., United States v.

 7   Perez, 2020 U.S. Dist. LEXIS 47515, at *1 (S.D.N.Y. Mar. 19, 2020) (ordering
 8
     release of 65 year-old defendant with COPD and “unique confluence of serious
 9
     health concerns and other risk factors”); United States v. Garcia, Case No. 95-cr-
10
11   (E.D. Wisc. Mar. 27, 2020) (granting application for compassionate release for 81

12   year old with “severe and critical health conditions”). But courts have also issued
13
     release orders even for those who might not otherwise appear to be most
14
     vulnerable in custody or those whose circumstances have not changed much, if at
15
16   all, since the initial bail determination. See Stephens, 2020 U.S. Dist. LEXIS

17   47486, at *10; McLean, Crim. No. 19-380, slip op. at 4 (“As counsel for the
18
     Defendant candidly concedes, the facts and evidence that the Court previously
19
     weighed in concluding that Defendant posed a danger to the community have not
20
21   changed - with one exception. That one exception - COVID-19 - however, not only
22
23
24
                                                         Law Office of Douglas E. McKinley, Jr.
                                                         18350 Grandridge Blvd., Suite 200
25   -19 MOTION FOR RELEASE FROM DETENTION               Kennewick, WA 99336
                                                         (509) 628-0809
                                                          (509) 392-8083 fax
                                                         doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB       ECF No. 86     filed 04/07/20    PageID.248 Page 20 of 24




     rebuts the statutory presumption of dangerousness, see 18 U.S.C. SS 3142(e), but
 1
 2   tilts the balance in favor of release”); Davis, 2020 U.S. Dist. LEXIS 55310, at *16
 3   (ordering release of non-violent drug defendant in “excellent health” because
 4
     COVID-19 outbreak allowed rebuttal of presumption, consideration of public
 5
 6   health emergency’s impact on the danger of release, and conclusion that

 7   “continued incarceration poses a greater risk to community safety than her
 8
     release”). Thus, while it might make sense to focus first on the most vulnerable and
 9
     give them the most in the way of indulgences, the risk is real and immediate for all
10
11   in custody, no matter the condition of their immune or respiratory systems. And of

12   course, there is a risk that healthy persons at lesser risk are not manifesting
13
     symptoms, but can unknowingly transmit COVID-19 to persons at greater risk.12
14
     “The risk of overburdening the jail's healthcare resources, and the healthcare
15
16   resources of the surrounding community is real.” Harris, 2020 U.S. Dist. LEXIS

17   55339, at *1. Further, courts have also released persons or reduced sentences for
18
     those serving their sentences and who therefore, unlike Ms. Sanchez, have been
19
     proven guilty and lost the presumption of innocence. See United States v. Jepsen,
20
21   12 European Centre for Disease Prevention and Control, Rapid Risk Assessment:Coronavirus
        Disease 2019 (COVID-19) Pandemic: Increased Transmission in the EU/EEA and the UK
22      Seventh Update (Mar. 25, 2020), https://www.ecdc.europa.eu/en/publications-data/rapid-
        riskassessment-coronavirus-disease-2019-covid-19-pandemic (“[t]her proportion of pre-
23      symptomatic transmission [has been] estimated to be around 48% to 62%”).

24
                                                              Law Office of Douglas E. McKinley, Jr.
                                                              18350 Grandridge Blvd., Suite 200
25   -20 MOTION FOR RELEASE FROM DETENTION                    Kennewick, WA 99336
                                                              (509) 628-0809
                                                               (509) 392-8083 fax
                                                              doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB    ECF No. 86    filed 04/07/20   PageID.249 Page 21 of 24




     2020 WL 1640232, at *10 (D. Conn. Apr. 1, 2020); United States v. Hernandez,
 1
 2   2020 U.S. Dist. LEXIS 58739, at *7 (S.D.N.Y. Apr. 1, 2020); United States v.
 3   Powell, Case No. 94-cr-316, Amended Order (D. D.C. Mar. 27, 2020); United
 4
     States v. Foster, Case No. 14-cr-324, Memorandum and Order (M.D. Pa. April 3,
 5
 6   2020); United States v. Williams, Case No. 04-cr-95, Order (N.D. Fla. Apr. 1,

 7   2020). The same is the case for those who were to begin serving a sentence, but
 8
     received deferred surrender dates because of COVID-19 or release pending
 9
     sentencing. See, e.g., United States v. Huang, 2020 U.S. Dist. LEXIS 58355, at *2
10
11   (N.D. Cal. Mar. 27, 2020); United States v. Kennedy, Case No. 18-cr-20315,

12   Order Temporarily Revoking Detention (E.D. Mich. March 27, 2020). It would be
13
     anomalous if the logic of release to protect the community's and jail personnel's
14
     health extended to those already convicted but not to those who still enjoy a
15
16   presumption of innocence. Relief comes in many forms and many postures, but

17   these orders have the common denominator of courts taking steps that at times
18
     likely appear distasteful or otherwise unwarranted. Courts have also recognized
19
     that the COVID-19 pandemic affects not just the safety of the community, but the
20
21   risk of non-appearance as well. Insofar as we are in a new world (even if only
22
23
24
                                                         Law Office of Douglas E. McKinley, Jr.
                                                         18350 Grandridge Blvd., Suite 200
25   -21 MOTION FOR RELEASE FROM DETENTION               Kennewick, WA 99336
                                                         (509) 628-0809
                                                          (509) 392-8083 fax
                                                         doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB        ECF No. 86      filed 04/07/20    PageID.250 Page 22 of 24




     temporarily) of closed borders13, stay-at-home orders, and travel restrictions,
 1
 2   defendants have less incentive to flee (if to do so relies on risks of detection and
 3   putting themselves at risk of transmission in uncertain conditions), and less ability
 4
     to do so than previously. And courts have adjusted their approach, including
 5
 6   revisiting previous findings. See In re Extradition of Alejandro Toledo Manrique,

 7   2020 WL 1307109, at *1 (N.D. Cal. Mar. 19, 2020) (granting release in
 8
     “extraordinary times” and noting that problem of flight risk is “to a certain extent
 9
     been mitigated by the existing pandemic . . .[because] escape is riskier and more
10
11   difficult now . . . [and w]hile the risk that Toledo will flee cannot be completely

12   mitigated, certain release conditions will help”); Ramos, 2020 U.S. Dist. LEXIS
13
     52586, at *2 (finding that the “circumstances of the COVID-19 pandemic diminish
14
     the risk that Mr. Ramos will flee pending trial”); Davis, 2020 U.S. Dist. LEXIS
15
16   55310, at *17 (noting that the “pandemic has significantly curtailed travel

17   throughout the region, including through Governor Hogan's order today that all
18
     Marylanders stay at home, providing additional assurance that Davis would not
19
20
21
22   13 https://www.federalregister.gov/documents/2020/03/24/2020-06253/notification-of-

23     temporary-travel-restrictions-applicable-to-land-ports-of-entry-and-ferries-service

24
                                                                Law Office of Douglas E. McKinley, Jr.
                                                                18350 Grandridge Blvd., Suite 200
25   -22 MOTION FOR RELEASE FROM DETENTION                      Kennewick, WA 99336
                                                                (509) 628-0809
                                                                 (509) 392-8083 fax
                                                                doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB     ECF No. 86    filed 04/07/20   PageID.251 Page 23 of 24




     leave the area even if her had the financial resources to do so”). Through strict
 1
 2   conditions of release, the Court can be reasonably assured not only of the
 3   community’s safety, but of Ms. Sanchez’s appearance for court proceedings.
 4
                                          Conclusion
 5
 6           We acknowledge that there is some evidence of guilt and the presence of

 7   firearms in the hotel room may be concerning, but this case is not so aggravated by
 8
     exceptionally violent or dangerous circumstances that should prevent Ms.
 9
     Sanchez’s release amidst a pandemic that is highly dangerous and threatening in its
10
11   own right. Nor are we proposing any kind of across-the-board rule that non-violent

12   drug defendants must be released in all cases. Only that on balance, the risks of
13
     continued detention exceed those of release, and that Ms. Sanchez can be released
14
     on strict conditions. We look forward to presenting these arguments at the hearing
15
16   promptly, and respectfully ask for Ms. Sanchez’s release.

17                                             Dated: April 7, 2020
18
                                               By s/ Douglas E. McKinley, Jr.
19                                             Douglas E. McKinley, Jr.
                                               WSBA # 20806
20
                                               Law Office of Douglas E. McKinley, Jr.
21                                             8350 Grandridge Blvd., Suite 200
                                               Kennewick, WA 99336
22                                             (509) 628-0809
23                                             doug@mckinleylaw.com

24
                                                          Law Office of Douglas E. McKinley, Jr.
                                                          18350 Grandridge Blvd., Suite 200
25   -23 MOTION FOR RELEASE FROM DETENTION                Kennewick, WA 99336
                                                          (509) 628-0809
                                                           (509) 392-8083 fax
                                                          doug@mckinleylaw.com
      Case 4:20-cr-06002-SAB    ECF No. 86    filed 04/07/20   PageID.252 Page 24 of 24




 1
 2                                  Certificate of Service
 3   I hereby certify that on April 7, 2020, I electronically filed the foregoing with the
 4   Clerk of the Court using the CM/ECF System which will send notification of such
     filing to the following: Stephanie A. Van Marter, Assistant United States Attorney.
 5
 6   s/ Douglas E. McKinley, Jr.
     Douglas E. McKinley, Jr.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
                                                         Law Office of Douglas E. McKinley, Jr.
                                                         18350 Grandridge Blvd., Suite 200
25   -24 MOTION FOR RELEASE FROM DETENTION               Kennewick, WA 99336
                                                         (509) 628-0809
                                                          (509) 392-8083 fax
                                                         doug@mckinleylaw.com
